ORDER
Defendants’ have appealed a Superior Court order denying their motion for summary judgment in this case. Such orders are interlocutory, and are generally not appeal-able. Defendants, however, claim that in light of the significance of the issues involved, they should have the right to an immediate appeal from the Superior Court ruling in this case. They are joined in this contention by amici curiae, the governor, Rhode Island Interlocal Risk Management Trust, and the Rhode Island League of Cities and Towns.
After careful consideration of the contentions of the defendants and of the amici curiae, we affirm that appellate review of rulings of this nature is properly obtainable by petition for writ of certiorari. Therefore, permitting defendants an interlocutory appeal is unnecessary in this case.
Accordingly, the appeal is denied and dismissed.
BOURCIER, J., did not participate.